Citation Nr: 0413250	
Decision Date: 05/24/04    Archive Date: 06/02/04

DOCKET NO.  02-10 797A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for eczema of both 
hands, arms, and elbows, currently evaluated as 30 percent 
disabling.

2.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel




INTRODUCTION

The veteran served on active duty from January 1984 to June 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

The veteran submitted a VA Form 21-4138 that was received by 
the RO on February 28, 2002.  The veteran stated that he was 
filing an informal claim for mental health problems as 
secondary to his service-connected disability.  This issue 
has not been developed or certified on appeal by the RO.  
Accordingly, it is referred to the RO for such additional 
development as may be necessary.

The Board notes that the veteran's service-connected eczema 
was first described as affecting only the left hand when 
service connection was granted in January 1998.  Thereafter, 
rating decisions by the RO have indicated that the service-
connected disability extended to both hands; however, in July 
2002, the RO indicated that the service-connected disability 
was eczema affecting not only the hands, but the arms and 
elbows as well.  Given this re-characterization by the RO, 
the Board likewise will address the claim for increase in 
this manner.


REMAND

The veteran was originally granted service connection for 
eczema of the left hand in January 1998.  He was assigned a 
noncompensable disability rating at that time.

The veteran submitted his current claim in January 2002.  The 
veteran's claim included a request for an increased rating 
for his service-connected eczema as well as a TDIU claim.  He 
included a copy of a VA dermatology outpatient treatment 
record, dated in January 2002, that reported the veteran as 
having severe erythema, scaling, crusting and fissuring of 
the palmar aspects of both hands.  There were also plaques of 
scale and erythema on the dorsal knuckles and scattered 
verruca on the hands.  The veteran was noted to use a number 
of different medications to treat his symptoms and he had had 
steroid injections.  He was prescribed several medications 
for treatment, including Prednisone.

The RO increased the veteran's disability rating to 30 
percent by way of a rating decision dated in January 2002.  
The veteran's claim for TDIU was denied in February 2002.  
The veteran has appealed the denial of a higher rating for 
his service-connected eczema and the denial of his claim for 
a TDIU rating.  (His only service-connected disability is the 
eczema.)

The veteran has submitted copies of VA outpatient dermatology 
treatment records during the course of his appeal.  The 
veteran has been diagnosed with severe palmoplantar psoriasis 
(February 2002), being unable to perform any work in food 
service, involving use of tools, or any duties involving 
significant use of the hands for a minimum of three months 
(March 2002), and being unable to use his hands to perform 
any type of manual duties that involve carrying or any type 
of repeated friction to the hands (April 2002).  As these 
records show, the veteran has been receiving ongoing VA 
treatment; however, there has been no request by the RO for 
the veteran's outstanding VA treatment records.  These 
records must be requested and associated with the claims 
file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

The veteran has also submitted a number of items of 
correspondence from the VA vocational rehabilitation service.  
In summary, these items of correspondence show that VA has 
determined that vocational rehabilitation was not feasible.  
The primary reason was the veteran's service-connected eczema 
disability.  The veteran's vocational rehabilitation folder 
needs to be obtained and associated with the claims file.

The veteran submitted confirmation from the Social Security 
Administration (SSA) that he had been approved for disability 
under the code for psoriasis and similar disorders.  The 
confirmation was received in December 2002.  There is no 
indication in the claims file that any attempt was made to 
contact the SSA and obtain a copy of the relevant SSA 
decision and the evidence relied on in making a disability 
determination for the veteran.  In order to ensure that the 
veteran's claims are adjudicated on the basis of a complete 
evidentiary record, the SSA decision, award letter and 
evidence relied on should be obtained.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992); see also 38 C.F.R. 
§ 3.159(c)(2) (2003).  

The veteran was afforded VA examinations by the same examiner 
in June 2002 and March 2003.  In both instances, the examiner 
specifically noted that she did not have the claims file 
available for review.  Further, the March 2003 examination 
was inadequate in that it did not provide the necessary 
information for proper adjudication of the veteran's 
increased rating claim under the amended regulations used to 
evaluate disabilities of the skin.  See 67 Fed. Reg. 49,590-
49,599 (Jul. 31, 2002).  A correction to the amendments was 
published in September 2002.  67 Fed. Reg. 58,448-58,449 
(Sept. 16, 2002).  Specifically, the amended regulations 
require evidence regarding the percentage of the entire body 
or exposed areas affected be considered in rating claims 
involving eczema, dermatitis, or psoriasis.  A new 
examination is required in this case.

Finally, the Board notes that extraschedular rating 
consideration is a component of the veteran's claim for an 
increased rating for his eczema, and that 38 C.F.R. 
§ 3.321(b) must be considered in this case.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996).  In this regard, 38 C.F.R. § 3.321 
indicates that a referral of an increased rating claim to the 
VA Central Office for consideration of whether an 
extraschedular evaluation is warranted is necessary when the 
evidence shows an exceptional or unusual disability picture 
as would render impractical the application of the regular 
schedular rating standards.  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as frequent periods of hospitalization or marked 
interference with employment as to render impractical the 
application of regular schedular standards.  38 C.F.R. § 
3.321 (2003).  The Board notes that the United States Court 
of Appeals for Veterans Claims (Court), recently indicated 
that although extraschedular consideration under 38 C.F.R. § 
3.321(b) and TDIU claims are not necessarily inextricably 
intertwined with one another, both adjudications require a 
complete picture of the veteran's service-connected 
disability and its effect on his employability.  Brambley v. 
Brown, 17 Vet. App. 20 (2003).  Thus, it would appear that 
extraschedular consideration under 38 C.F.R. § 3.321(b) and 
under 38 C.F.R. § 4.16(b) would both require an analysis of 
the same evidence--that is, evidence that shows the effect of 
the veteran's service-connected disability on his 
employability.  Therefore, as the veteran has presented 
evidence, both medical and from VA vocational rehabilitation 
counselors, that his service-connected eczema interferes with 
his employability, the matter of whether extraschedular 
consideration is warranted under 38 C.F.R. § 3.321(b) is for 
the RO to consider.

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the 
veteran to obtain the names and 
addresses of all medical care 
providers who have treated him for 
his service-connected disability 
since June 1997.  After securing the 
necessary releases, the RO should 
obtain those records that have not 
been previously secured.

2.  The RO should obtain the 
veteran's Chapter 31 vocational 
rehabilitation folder and associate 
it with the claims file.

3.  The RO should obtain from the 
SSA the decision and records 
pertinent to the veteran's claim for 
Social Security disability benefits 
as well as the medical records 
relied upon concerning that claim.

4.  The veteran should be afforded a 
VA examination by a dermatologist 
who has not previously conducted a 
compensation and pension (C&P) 
examination of the veteran.  The 
claims file and a copy of this 
remand must be made available to and 
reviewed by the examiner prior to 
the examination.  The examiner 
should be made aware of both old and 
new rating criteria for rating 
disabilities affecting the skin, and 
findings necessary to apply both 
sets of rating criteria should be 
made.  The examiner should provide a 
complete rationale for all 
conclusions reached.

The examiner is also requested to 
provide an opinion as to whether it 
is at least as likely as not that 
the veteran's service-connected 
eczema renders him unable to obtain 
and maintain substantially gainful 
employment.

5.  After the development requested 
has been completed, the RO should 
review the examination report to 
ensure that it is in complete 
compliance with the directives of 
this remand.  If the report is 
deficient in any manner, it should 
be returned to the examiner.

6.  After all notice requirements 
have been met, and the duty to 
assist has been fulfilled, the RO 
should re-adjudicate the issues of 
entitlement to an increased rating 
for eczema and entitlement to TDIU.  
The RO must also specifically 
consider the provisions of 38 C.F.R. 
§ 4.16 and 38 C.F.R. § 3.321.  
Specific consideration should be 
given to whether the case should be 
referred to the Under Secretary for 
Benefits or the Director of 
Compensation and Pension Service 
under 38 C.F.R. § 4.16(b) or under 
38 C.F.R. § 3.321(b).  If the RO 
does not refer the case to the Under 
Secretary or the Director, the SSOC 
should include an explanation for 
such actions.  If any benefits 
sought is not granted, the veteran 
and his representative should be 
provided with a SSOC and given an 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

